internal_revenue_service number info release date index number ------------------------------------ ------------------------ ----------------------- -------------------------- - department of the treasury washington dc person to contact -------------------- id no --------------- telephone number --------------------- refer reply to cc psi - genin-164275-03 date date dear ------------------- we are responding to your correspondence requesting automatic relief for a late s_corporation_election based on the information submitted you are seeking to establish s_corporation status effective as of the taxable_year automatic relief is unavailable under revproc_97_48 because the internal_revenue_service received your first tax_return form_1120s late although we are unable to respond to your request as submitted this letter provides information relating to your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief you must request a private_letter_ruling from the national_office the information sent to our office is insufficient for us to process a private_letter_ruling the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard fee for a private_letter_ruling is dollar_figure however if your corporate gross_income was less than dollar_figure million for the most recent 12-month taxable_year you qualify for the dollar_figure fee if you qualify for the reduced fee your submission must state that corporate gross_income for the last month taxable_year was less than dollar_figure million if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address genin-164275-03 attn cc pa t p o box ben franklin station washington dc direct to cc psi room in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2003_1
